     Case 3:17-cr-00336-LAB Document 568 Filed 10/30/20 PageID.2272 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10                                (HON. LARRY A BURNS)
11
     UNITED STATES OF AMERICA,              )     CASE NO. 17CR0336-LAB
12                                          )
                Plaintiff,                  )     ORDER TERMINATING
13                                          )     SUPERVISED RELEASE
                                            )
14                                          )
          v.                                )
15                                          )
     JOEL VILLALVAZO                        )
16                                          )
                Defendant.                  )
17                                          )
18
          IT IS HEREBY ORDERED that supervised release in this case is terminated.
19
20
          Date: 10/30/2020
21                                          HON. LARRY A. BURNS
                                            CHIEF UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28   ORDER TERMINATING SUPERVISED RELEASE                        Ca se No. 17CR0336-LAB
